Order entered March 12, 2015




                                                  In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-14-00602-CR

                              CHRISTOPHER BARBER, Appellant

                                                   V.

                                THE STATE OF TEXAS, Appellee

                       On Appeal from the 292nd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F13-35500-V

                                              ORDER

        The Court REINSTATES the appeal.

        On February 19, 2015, we ordered the trial court to make findings regarding whether the

record could be supplemented with appellant’s motion to suppress. We ADOPT the trial court’s

findings that: (1) the Dallas County District Clerk has not located the motion to suppress; (2) a

copy of the motion to suppress was located in the file of appellant’s trial counsel, Clifford Duke,

and he provided the motion to the parties; (3) the parties have agreed by written stipulation,

which is included with the findings, that the document provided by trial counsel is appellant’s

motion to suppress; and (4) the motion to suppress is included in the supplemental record with

the trial court’s findings and the stipulation.
        We note that the only issue raised in appellant’s brief related to the missing motion to

suppress. Accordingly, we ORDER appellant to file, within THIRTY DAYS of the date of this

order, a supplemental brief raising any issues related to the trial court’s ruling on the motion to

suppress, pursuant to the trial court’s certification of appellant’s right to appeal.

        We DIRECT the Clerk to send copies of this order, by electronic transmission, to

counsel for all parties.

                                                        /s/     LANA MYERS
                                                                JUSTICE